DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 101 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0061329 to Ngo et al. (Ngo et al.).

As to claim 101, Ngo et al. discloses a method of binding dust with a binder (from 14), wherein the binder is discharged (via 16) at intervals with spraying phases and pause phases (see paragraph [0027]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 68-78, 82, 83, 85, 90, 92, 94-96, 98-100, 102 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2014/0061329 to Ngo et al. in view of US Patent Application Publication 2008/0283623 to Haslem et al. (Haslem et al.).

As to claim 68, Ngo et al. discloses an apparatus for binding of dust, the apparatus comprising: a binder reservoir (14) that provides liquid binder that is under pressure; and a binder line (36; see also horizontal binder line shown in Figure 1 below tank 14) connected to the binder reservoir, and the binder line includes one or more flexible branch lines (at 16) that branch off from a main run of the binder line, wherein at least one spray nozzle (16) for spraying out the binder is connected to the binder line with at least one spray nozzle fitted to each of the branch lines (see Figures 1 and 2).  Ngo et al. does not disclose the binder line is flexible and is suspended from a bearer cable.
However, Haslem et al. discloses a fluid spraying device having a flexible binder line (18) suspended from a bearer cable (14), and the binder line being arranged roughly parallel to the bearer cable and fastened to the bearer cable at several points (at 21) for the purpose of easy assembly and disassembly of the binder line to a vehicle for transport.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have used a flexible binder line suspended from a bearer cable in the apparatus of Ngo et al. as taught by Haslem et al. in order to allow 

As to claim 69, Ngo et al. as modified by Haslem et al. above discloses the binder line has several spray nozzles (see Figures 1 and 2 of Ngo et al.), but does not expressly disclose the binder line having a length of at least 100 meters.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the binder line of Ngo et al. at least 100 meters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 70, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose that no more than 6 liters per square meter per hour of binder is discharged onto the ground during a spraying operation.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the apparatus of Ngo et al. discharge no more than 6 liters per square meter per hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


As to claim 71, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose the apparatus is arranged at a height of at least 5 meters above the ground.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the apparatus of Ngo et al. at least 5 meters above the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 72, Ngo et al. as modified by Haslem et al. above discloses the spray nozzles are designed with a circular or circular-segment-shaped spray cone (see paragraphs [0023] and [0027] of Ngo et al.), but does not expressly disclose a maximum distance between two adjacent spray nozzles does not exceed 80% of the diameter of the spray cone.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made a maximum distance between two adjacent spray nozzles of Ngo et al. not exceed 80% of the diameter of the spray cone, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



As to claim 73, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose that no more than 3 liters per square meter per hour of binder are discharged during a spraying operation.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the apparatus of Ngo et al. discharge no more than 3 liters per square meter per hour, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 74, Ngo et al. as modified by Haslem et al. above discloses the spray nozzles are arranged along the binder line at intervals of no more than 10 meters (see Figure 1 of Ngo et al.).

As to claim 75, Ngo et al. as modified by Haslem et al. above discloses the binder reservoir provides the binder at a maximum pressure of 10 bar, and/or the binder reservoir provides the binder at a pressure of at least 2 bar (binder pressure will be either less than 10 bar or greater than 2 bar; this is an open-ended pressure range that includes all pressure values).

As to claim 76, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose the spray nozzles are so designed that the binder is sprayed with a droplet size of 30 to 120 micrometers.
In re Aller, 105 USPQ 233.

As to claim 77, Ngo et al. as modified by Haslem et al. above discloses at least one spray nozzle is a pressure nozzle, which opens automatically from a certain opening pressure of the fed binder upwards or is combined with an automatic pressure control valve, and the apparatus has a pressure control, by which the pressure in the binder line may be controlled (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 78, Ngo et al. as modified by Haslem et al. above discloses the pressure control has a control valve (38) which is fitted in the binder line in an area between the binder reservoir and the pressure nozzle and may be activated by a control unit (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 82, Ngo et al. as modified by Haslem et al. above discloses the apparatus has a pump (34) that pumps the binder, and connected to the binder line is a pressure switch that switches on the pump if a predetermined switch-on pressure is undershot at a switch-on time (see paragraphs [0022]-[0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 83, Ngo et al. as modified by Haslem et al. above discloses the pressure switch is so designed that, if a predetermined switch-off pressure is exceeded at a switch-off time, the pump switches off or an emergency release valve opens (see paragraphs [0022]-[0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 85, Ngo et al. as modified by Haslem et al. above discloses an excess pressure switch is connected to the binder line, and, if a predetermined excess pressure which is greater than the switch-off pressure is detected, the excess pressure switch switches off the pump and/or opens an emergency release valve (see paragraphs [0022]-[0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 90, Ngo et al. as modified by Haslem et al. above discloses a venting device (16) is provided in the binder line.

As to claim 92, Ngo et al. as modified by Haslem et al. above discloses the venting device is a switchable valve located in the binder line and opened by a control unit if a gas bubble is present, after predetermined time intervals have elapsed, or after passage of a certain number of predetermined operating states (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 94, Ngo et al. as modified by Haslem et al. above discloses the binder line has one or more pressure control valves (38), which, as pressure switching 

As to claim 95, Ngo et al. as modified by Haslem et al. above discloses several pressure control valves are provided in the binder line having different switching pressures, creating sections with different pressure levels in the binder line (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 96, Ngo et al. as modified by Haslem et al. above discloses one or more pressure control valves are provided in the main run of the binder line so that the main run is divided into sections with predetermined pressure levels (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).

As to claim 98, Ngo et al. as modified by Haslem et al. above discloses the binder line has one or more pressure reducers (at 38), each of which regulates pressure on an outflow side of the pressure reducer to a predetermined pressure range, and the pressure reducers are preferably located adjacent to or integrated in a spraying valve (see paragraphs [0023], [0024], [0027], [0030], [0038]-[0040], [0046] and [0047]).


However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the binder line of Ngo et al. with an elasticity for elastic buffering of binder of at least 1% of a total volume of the binder line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 100, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose the binder line has an elasticity for elastic buffering of binder of a maximum 100% of a total volume of the binder line.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the binder line of Ngo et al. with an elasticity for elastic buffering of binder of a maximum 100% of a total volume of the binder line, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 102, Ngo et al. as modified by Haslem et al. discloses the claimed invention above but does not expressly disclose for wetting ground, the spraying phases  an artificial fog, the spraying phases and the pause phases lie in a range of 1 second to 120 seconds.
However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the spraying phases and the pause phases of Ngo et al. at least 2 minutes and/or 1 second to 120 seconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

As to claim 103, Ngo et al. discloses an apparatus for binding dust is used, the apparatus comprising: a binder reservoir (14) that provides liquid binder that is under pressure; and a binder line (36; see also horizontal binder line shown in Figure 1 below tank 14) connected to the binder reservoir, and the binder line includes one or more flexible branch lines (at 16) that branch off from a main run of the binder line, wherein at least one spray nozzle (16) for spraying out the binder is connected to the binder line with at least one spray nozzle fitted to each of the branch lines (see Figures 1 and 2).  Ngo et al. does not disclose the binder line is flexible and is suspended from a bearer cable.
However, Haslem et al. discloses a fluid spraying device having a flexible binder line (18) suspended from a bearer cable (14), and the binder line being arranged roughly parallel to the bearer cable and fastened to the bearer cable at several points (at 21) for the purpose of easy assembly and disassembly of the binder line to a vehicle for transport.
. 


Allowable Subject Matter
Claims 79-81, 84, 86-89, 91, 93 and 97 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 79-81, the prior art of record does not show a pressure vessel with gas cushion divided into a gas pressure chamber and a binder chamber along with the other limitations of the claims.  As to claim 84, the prior art of record does not show a switch-off delay device along with the other limitations of the claim.  As to claims 86-89, the prior art of record does not show the pump switches off or an emergency valve is opened if flow falls below a minimum flow rate along with the other limitations of the claims.  As to claim 91, the prior art of record does not show a passive vent valve permeable to gas and impermeable to fluids along with the other limitations of the claim.  As to claim 93, the prior art of record does not show the venting device is opened if a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publications 2007/0125558 to Embry; 2011/0163180 to Morrow and 2016/0157445 to Mortensen et al. show devices for binding dust having a reservoir, a binder line, branch lines, and spray nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060.  The examiner can normally be reached on Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	07/01/2021